Citation Nr: 0104807	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability claimed as due to right foot 
surgery and medical treatment performed at a VA medical 
facility in 1991.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability claimed as due to left foot 
surgery and medical treatment performed at a VA medical 
facility in 1991.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966. 

The veteran filed a claim for benefits pursuant to 38 
U.S.C.A. § 1151 in February 1992.  During the pendency of the 
claim, the case was the subject to a VA-wide stay of cases as 
a result of a change in the law affecting claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  

Following the promulgation of new law and regulations, by 
rating action of September 1995, the RO denied the veteran's 
claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disabilities of both feet.  The claims 
were timely appealed.  The claims initially came before the 
Board in January 1997, at which time they were remanded for 
additional evidentiary development.  The development 
requested in that remand has been undertaken and the claim 
now returns to the Board ready for appellate review.  

In his March 1996 substantive appeal, the veteran requested a 
hearing to be held before a member of the Board.  In November 
2000, he withdrew his hearing request indicating that he 
wanted the case to be forwarded to the Board for a decision.

Correspondence from the veteran dated in January 2001 
reflects some confusion on his part with respect to 
representation.  The record reflects that the veteran filed a 
power of attorney (VA Form 21-22) [POA] naming Texas Veterans 
Commission [TVC] as his representative in July 1996.  There 
is no indication that the POA was subsequently withdrawn.  
The veteran's appointed representative, TVC,  provided 
argument most recently in May 2000.  The veteran has not 
indicated that he wishes to change or dismiss his appointed 
representative.  Accordingly, the Board will proceed with the 
adjudication of the veteran's claims.   

A review of the record reflects that the veteran has raised a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 due to a mental disorder which he contends 
was the result of VA treatment furnished in 1991 and 
subsequently.  That claim has not yet been addressed by the 
RO and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had a right foot disability, a calcaneal 
spur, which preexisted 1991 surgery at a VA medical facility.

2.  The veteran's currently claimed right foot disability is 
manifested by subjective complaints of pain and numbness. No 
additional disability has been etiologically linked either to 
surgery performed on the right foot at a VA medical facility 
in 1991 or to VA treatment subsequently provided.

3.  The veteran had a left foot disability, Morton's neuroma, 
which preexisted 1991 surgery at a VA medical facility.

4.  The veteran's currently claimed left foot disability is 
manifested by subjective complaints of pain and numbness.  No 
additional disability has been etiologically linked either to 
surgery performed on the left foot by the VA in 1991 or to VA 
treatment subsequently provided.



CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. 1151 for 
post-operative residuals of right foot surgery performed at a 
VA medical facility in June 1991 or for subsequent VA medical 
treatment is not warranted.  38 U.S.C.A. 1151 (West 1991); 38 
C.F.R. 3.358 (1996).

2.  Compensation under the provisions of 38 U.S.C.A. 1151 for 
post-operative residuals of left foot surgery performed at a 
VA medical facility in June 1991 or for subsequent VA medical 
treatment is not warranted.  38 U.S.C.A. 1151 (West 1991); 38 
C.F.R. 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. 1151 for post-operative residuals 
of bilateral foot surgery performed at a VA medical facility 
in June 1991.

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the claims.

Factual Background

VA medical records reflect that in March 1990, the veteran 
was seen for an evaluation of burning and pain in the left 
foot which he reported had been problematic for 3 years.  It 
was noted that there was no history of an injury.  X-rays 
failed to show fracture or significant spur formation.  
Impressions of plantar fasciitis and neuroma were made.  
Recommendations were made including cushioning heel cups, 
strengthening exercises for the heel, metatarsal pads for the 
forefoot and anti-inflammatories.  X-ray films of the feet 
taken in March 1991 revealed small calcaneal spurs of the 
right and left feet and degenerative joint disease.  VA 
medical records show that in May 1991, the veteran was seen 
due to complaints of a 5 year history foot pain, and 
complaints of a spur on the right heel.   

VA medical records further show that the veteran was 
hospitalized at the VAMC in Loma Linda, California in June 
1991 due to a diagnosis of painful heel spur syndrome of the 
right foot and painful neuroma of the second interspace of 
the left foot.  The medical records reflect that the veteran 
had experienced heel pain for many years and that 
conservative treatment including heel cups, orthotics, and 
injections had failed.  A 5 year history of a painful neuroma 
was also noted which had been treated with injections which 
failed to relieve the pain.  

The medical record shows that procedures consisting of heel 
spur resection of the right foot, plantar fasciotomy of the 
right foot and neurectomy of the second interspace of the 
left foot were undertaken.  There were no reported 
complications, the veteran tolerated anesthesia and the 
procedure well and left the operating room in a satisfactory 
good condition.  

A medical record dated in late June 1991 revealed that the 
sutures were removed and that the dressings were changed.  
The cast on the right foot was intact and the bandage and on 
the left foot was clean and intact.  The suture sites were 
clean and well-healed and there were no signs of infection.  
A new cast was applied on the right foot.  As of early July 
1991, the veteran expressed no complaints.  A VA medical 
record dated in July 1991 indicated that the veteran was 
using a crutch and had a below-the-knee cast on the right 
foot.  It was noted that he was taking medication for pain.  
As of eighteen days post surgery, his condition was 
progressing well.  

Later in July 1991, the veteran complained of right foot 
numbness in his toes.  An August 1981 entry reflected that 
the veteran complained of swelling and pain of the right foot 
arch.

In July 1991, the veteran filed a claim of entitlement to 
service connection for heel spur syndrome of the right foot 
and neuroma of the second interspace of the left foot, 
maintaining that this was due to drills and marching while in 
service.
In a statement submitted by the veteran in July 1991, he 
indicated that he initially experienced foot problems during 
basic training in 1963 and attributed his foot problems to 
service.  

By rating action of August 1991, the RO denied entitlement to 
service connection for a heel spur of the right foot and for 
neuroma of the second interspace of the left foot.  The RO 
indicated that the service medical records were silent as to 
treatment for a heel spur of the right foot and for neuroma 
of the second interspace of the left foot and noted that the 
separation examination was negative for foot abnormalities.  
The RO took note of the veteran's post-service foot problems, 
but reasoned that the evidence was too remote from service to 
establish a causal relationship between the veteran's post-
service foot problems and service. 

In February 1992, the veteran filed a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a foot disability, 
which he claimed was due to negligence on the part of VA in 
furnishing medical care.  Specifically, the veteran alleged 
that he was given a brace/cast which was improperly placed on 
his right foot.  He reported that after the 1991 foot surgery 
he experienced foot pain and was advised that it was normal 
and would resolve in 6 months.  The veteran stated that he 
was still in a lot of pain and that his foot had not healed.  
He also identified additional symptoms including depression.  

A February 1992 VA medical record documents complaints of 
pain on the plantar surface of the foot provisionally 
diagnosed as plantar fasciitis.  In March 1992, the veteran 
complained of pain in the left foot and numbness of the right 
foot.  Decreased sensation of both the right and left feet 
was noted.  X-ray films of the feet taken in March 1992 were 
negative.  An April 1992 entry shows that a diagnosis of 
nerve irritation in the foot with causalgia was made.  

By rating action of July 1992, the RO denied entitlement to 
compensation for right heel spur syndrome and neuroma of the 
second interspace of the left foot under the provisions of 
38 U.S.C.A. § 1151.  The RO reasoned that there was no 
evidence of record that right heel spur syndrome and neuroma 
of the second interspace of the left foot were caused or 
aggravated by VA treatment.

A VA MRI of the feet performed in July 1992 was essentially 
negative, except for showing minimal atrophy of the right as 
compared to the left foot musculature, possibly due to disuse 
or denervation.  There was no evidence of recurrent or 
residual abnormal mass in the region of the resected neuroma 
of the left foot.

Of record is an August 1992 Referee's Decision pertaining to 
the veteran's appeal of his disqualification from Colorado 
unemployment insurance benefits.  The veteran's long history 
of foot problems prior to 1991 was reported.  The veteran 
started employment at an automobile dealership in April 1991, 
evidently without informing his new employer of his foot 
problems.  In early May, he tripped on a piece of steel at 
his place of employment, further injuring his foot.  He left 
the job and went to California, where he was informed at the 
VAMC that he had chipped the bone spur in his foot and that 
it would require surgery.   The referee further noted that 
the veteran's claim for worker's compensation based on the 
foot injury was denied.  The referee's decision was that the 
veteran was entitled to unemployment benefits.    

In September 1992, the veteran filed another claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.  He indicated that surgery on both feet 
had been performed by a VA facility in June 1991 and that 
after the operations, the nerves in his right foot were 
severely damaged by a cast which was improperly applied to 
the right foot.  

A VA examination of the feet was conducted in October 1992.  
Physical examination revealed a well-healed surgical scar on 
the right heel and no other visible defect was noted.  There 
was full range of motion of the right ankle and it was 
stable.  Skin turgor was good, there was good circulation and 
sensation and there were no visible signs of deformity.  A 
diagnosis of a right heel spur,  postoperative, was made.  

Private medical records showed that in November 1992, the 
veteran complained of right plantar forefoot pain.  An 
impression of peripheral neuropathy with diffuse plantar 
metatarsalgia was made.  

The record reflects that the veteran filed tort claims 
against both the VAMC in Loma Linda, California (where the 
bilateral foot surgeries were performed) and the VAMC in 
Dallas, Texas (which provided post-operative treatment of the 
feet).  In conjunction with those claims, in July 1993, VA 
District Counsel posed several questions to the Chief of the 
Podiatry Section of a VAMC.  After reviewing the medical 
records, the VA podiatrist opined that there was no evidence 
of failure to provide proper postoperative care or evidence 
of permanent nerve damage.  The VA podiatrist noted that the 
veteran had complained of painful heel spur and compressed 
nerve for approximately five and a half years that was 
unresponsive to conservative therapy.  Appropriate pre-
operative lab testing was done, including diagnostic x-rays 
which confirmed the admitting diagnoses of heel spur syndrome 
of the right foot and intermetatarsal neuroma left foot.  The 
podiatrist observed that there was no evidence of untoward 
results or complications and that subsequent to his discharge 
the veteran was seen for outpatient follow-up which was 
unremarkable, without evidence of complications.  

The VA podiatrist further pointed out that accidentally 
cutting a nerve was always a potential risk to any type of 
surgery but it is very unusual and rarely resulted in the 
type of complaints that the veteran was complaining about, 
even if the nerve is cut or damaged.  He stated that one 
problem that he did see was shown in a progress note dated on 
July 24, 1991, at which time the resident seeing the veteran 
noted that he complained of numbness on toes after the second 
cast.  The VA podiatrist observed that this problem of 
numbness was not addressed in the objective or assessment 
portion of the progress note.  He concluded that he found no 
negligence in the care of this veteran, either prior to his 
surgery or his post-operative follow-up.  

In November 1993, the Chief of the Podiatry Section of the 
VAMC provided additional responses to questions raised 
pursuant to the veteran's tort claim.  The doctor explained 
that tarsal tunnel syndrome is not a known risk following 
resection of inferior calcaneal spur resection.  He explained 
that tarsal tunnel syndrome is impingement or injury of the 
posterior tibial nerve, deep to the laciniate ligament.  He 
noted that this ligament is proximal to the area of the 
surgical site for heel spur resection, and that it was 
unlikely that the posterior nerve was damaged during the 1991 
surgery.  He opined that in 1991, as well as present time 
(November 1993) it was within the standard of care to cast a 
patient post heel spur excision.  He noted that this decision 
is left up to the operating surgeon based on physical 
findings of the patient pre-operatively which would consist 
of patient's weight and stature, osseous structure and 
ligamentous stability of the foot.

The VA podiatrist also addressed the question of how a nerve 
injury to the toes could have occurred during or after 
surgery to the veteran's right heel.  The doctor opined that 
it was possible, but not very common, to damage either the 
medial or lateral plantar nerves during heel spur surgery.  
He indicated that there was a possibility of a pre-existing 
neuroma of the heel or possible neuromas of the distal 
intermetatarsal nerves which may cause symptoms in his toes.  
He stated that both of these conditions may have been pre-
existing.

A VA examination was conducted in March 1995.  The examiner 
was unable to review the veteran's medical records at that 
time.  However, the examiner opined that based upon the 
history provided by the veteran, there was no reason why the 
veteran should still be having pain from surgery performed 
several years earlier.  It was opined that the veteran was 
suffering from hypersensitivity and probable somatic anxiety 
due to his foot problems.  This examination was deemed to be 
inadequate inasmuch as the examiner did not have medical 
records to review in rendering an opinion.

Another VA examination was conducted in August 1995.  The 
medical history reflected that following the 1991 surgery on 
both feet, the veteran's right foot was placed in a soft cast 
for 1 to 2 weeks, following which a hard cast was placed on 
the foot for 2 to 3 weeks.  It was noted that after placement 
of the hard cast, the veteran had discomfort and felt that 
the cast was too tight and snug against the foot.  The 
veteran complained of chronic pain in both feet, specifying 
that he did not have pain in the right heel region but did 
have pain in the metatarsal region of both feet.  It was 
noted that the veteran took Codeine for 2 years, but that it 
did not completely mask the pain.  The veteran complained of 
pain and numbness of the right foot.  

Physical examination revealed that the veteran had a normal 
gait.  There was no swelling or discoloration of the feet.   
Range of motion of the ankles and of the joints of the feet 
were normal.  Some hypesthesia along the plantar surface of 
the right foot was noted.  The examiner's impressions were: 
postoperative status for calcaneal spur of the right heel; 
postoperative status for Morton's neuroma of the left foot; 
and psychological factors affecting the veteran's physical 
condition; and a history of depression.  The examiner opined 
that the veteran's symptoms represented symptom 
magnification.  The examiner believed that there was a strong 
psychological component regarding the treatment he had 
received and foot difficulties and was developing 
somatization and symptom magnification as a result.  The 
examiner opined that the bilateral foot pain reportedly 
experienced by the veteran was not related to surgery on the 
right or left foot.

By rating action of September 1995, the RO denied the claims 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151for nerve damage of the right foot, tarsal 
tunnel syndrome with plantar fasciitis and tendonitis and 
Morton's neuroma of the left foot due to surgery performed at 
a VA facility in June 1991.

The veteran presented testimony at a hearing held at the RO 
in September 1996.  He testified that following the 1991 VA 
surgery on his feet, and that initially a walking cast was 
put on his right foot, followed by the placement of a 
fiberglass cast which he wore for one or two weeks and which 
was too tight.  He stated that due to pain, he went back to 
VA to have the cast removed and replaced.  He indicated that 
a third cast was then put on which he wore for about six 
weeks.  He testified that he was told by a VA doctor that 
there was something wrong with the foot, identified as tarsal 
tunnel syndrome, as shown by an EMG.  He indicated that he 
had been told by both a VA officer and an orthopedic surgeon 
that a hard cast (fiberglass) should never have been put on 
the veteran following the type of procedures performed by VA 
in 1991.  He stated that the left foot was not casted but 
that dressing was applied.  The veteran testified that 
conditions consisting of tarsal tunnel syndrome, plantar 
fasciitis and tendonitis were diagnosed after the 1991 VA 
surgery, and stated that these conditions had not been 
present prior to that surgery.

The veteran's claims of entitlement to compensation for 
disabilities of the right and left feet under the provisions 
of 38 U.S.C.A. § 1151 were denied by a RO hearing officer in 
September 1996.

In January 1997, the Board remanded this case so that 
additional medical evidence, including a VA physical 
examination of the veteran, as well as information concerning 
the veteran's tort claim against VA could be obtained.  The 
veteran was asked to provide additional information 
concerning physicians who allegedly had informed him that VA 
medical procedures were improper.    

In a statement provided by the veteran in April 1997, he 
indicated that he was told by an orthopedic surgeon, who he 
met one night while working as a security guard, that the 
operation on his left foot should have been performed from 
the top and not the bottom of the foot and that his was the 
cause of pain in the left foot.  The veteran also stated that 
the doctor commented that as for the right foot, operations 
to remove heel spurs were very common and there was no need 
to place a hard cast on the right foot and leg.  He indicated 
that statements to the same effect were made in February 1993 
by an administrative officer for surgical services at the 
VAMC in Dallas, Texas.   

Of record is a memorandum for the file dated in April 1997 
from VA Regional Counsel.  Therein, it was noted that the 
veteran had filed two tort claims, one against the VAMC in 
Loma Linda, California and one against the VAMC in Dallas, 
Texas.  An investigation pertaining to the tort claim filed 
against the VAMC in Dallas, Texas revealed that the claim was 
denied because the veteran received only therapy, not 
surgery, at that facility.  It was also observed that the 
veteran had identified a VA employee at the VAMC in Dallas, 
Texas as opining that VAMC in California should not have 
placed a cast on the veteran's right foot.  The Regional 
Counsel pointed out that the employee identified was not a 
physician.  In May 1997, the RO requested additional 
information regarding the veteran's tort claim from the VA 
District Counsel in Los Angeles, California.  A February 1998 
Report of Contact indicated that the Regional Counsel in Los 
Angeles, California had been contacted and had informed the 
RO that the tort claim against the VAMC in Loma Linda, 
California had been denied.  There is no indication that the 
veteran further pursued these tort claims.

A VA examination was conducted in March 1998.  The veteran 
complained that following the 1991 surgery, he continued to 
have numbness in the left forefoot with pain at times.  He 
reported that in the right foot he had developed reduced 
sensation in all of the toes and a pain problem still 
involving the toes on the right forefoot and the right mid-
foot.  He indicated that his foot problems were productive of 
pain and tenderness.  The report stated that the right heel 
seemed to be without pain or tenderness.  An examination of 
the left foot revealed reduced sensitivity to the toes and 
forefoot of the incision where the neurectomy was done.  An 
examination of the right foot showed reduced sensation over 
all of the toes and the distal forefoot.  There was no 
apparent circulatory deficit and no evidence of tenderness.  
X-ray films of the feet were normal.  

The examiner noted that the veteran declined further EMG and 
nerve conduction studies.  The examiner did not believe that 
casting of the right foot caused the veteran's pain or 
problem with the right forefoot.  He observed that there did 
not seem to be evidence of any restriction of toes motion 
which one would expect form the contractures which might come 
from a compartment syndrome in the plantar aspect of the 
right foot.    The examiner indicated that plantar neuroma 
surgery was more commonly done from a dorsal incision, but 
that a plantar incision was not inappropriate.  He also 
opined that a post-operative cast to support the tissues and 
lessen the veteran's discomfort or pain was not 
inappropriate.  The examiner concluded that VA treatment did 
not result in additional disability to the right foot from 
casting nor to the left forefoot from the neuroma surgery. 

In a May 2000 Supplemental Statement of the Case, the 
veteran's claims were again denied. 

Pertinent Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above. The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997. 

Analysis

Initial matters - application of law/duty to assist/standard 
of review


Karnas considerations

The veteran's claim was initially filed in 1992, at which 
time it was considered under the pre-Gardner provisions of 
38 U.S.C.A. § 1115, under which a showing of fault or 
negligence on the part of VA was required to be shown in 
conjunction with claimed additional disability resulting from 
VA treatment.  Subsequently, the Gardner decision was 
rendered and the provisions of 38 C.F.R. § 3.358 were adopted 
eliminating the fault requirement.  Still later during the 
pendency of this appeal, as of October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 were revised to, in effect, 
reinstate the fault requirement.   

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provides otherwise or 
permits the Secretary of VA to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The post-Gardner and pre-October 1997 version of 38 U.S.C.A. 
§ 1151 is generally considered to be more favorable to 
appellants, since it has been interpreted as not requiring 
any "fault" by VA for a claimant to recover.  A claimant 
merely must establish that additional disability resulted 
from VA medical treatment, excepting those circumstances 
described in 38 C.F.R. § 3.358.  [As discussed above, even if 
additional disability has been demonstrated, in order for VA 
benefits to be warranted such additional disability may not 
be merely coincidental with VA hospitalization or medical or 
surgical treatment, the continuance or natural progress of 
diseases or injuries for which VA hospitalization or medical 
or surgical treatment was authorized or the certain or near-
certain result of the VA hospitalization or medical or 
surgical treatment.]

Accordingly, the Board will apply the post-Gardner standard 
in this case.  

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

With respect to the newly enacted duty to assist provisions, 
the Board finds that such duty has been fulfilled.  The Board 
remanded this case in January 1997 for additional evidentiary 
development, to include associating with the file certain VA 
examination reports which were referenced in the record but 
which were not on file; scheduling another VA examination; 
and obtaining information concerning the veteran's federal 
tort claims against VA.  All of this was accomplished.  In 
addition, the veteran was to be contacted and given the 
opportunity to provide additional medical evidence in support 
of his claim, as well as to provide more detailed information 
concerning what certain physicians allegedly told him about 
improper VA medical procedures.  This, too, was accomplished.  
Neither the veteran nor his representative have identified 
any additional evidence and/or requested that such be 
obtained.  

Moreover, the veteran and his representative have been 
accorded ample additional opportunity to furnish evidence and 
argument in support of his claims.  As noted above, the 
veteran testified at a personal hearing, and he and his 
representative have furnished written statements for the 
record.

In short, the Board believes that the provisions of the VCAA 
have been complied with and that this case is ready for 
appellate consideration.

Once the evidence has been assembled, the Board is obligated 
to review the entire record on appeal.  See 38 U.S.C.A. 
§ 7104(a).  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment provided in 1991, to include surgery performed on 
the veteran's right and left feet and follow-up treatment, 
including casting the right foot.  In order to do so, the 
Board will marshal the evidence in favor and against the 
veteran's claim.

(i.) Evidence in favor of the claim

With respect to evidence in favor of the veteran's claim, the 
Board is somewhat hampered by a multiplicity of contentions 
on the veteran's part, depending on what form of litigation 
or administrative remedy he was pursuing at the moment.  As 
noted in the extensive history of this case provided above, 
based on his bilateral foot problems the veteran has at 
various times filed a claim for service connection with VA; a 
workers compensation claim with the State of Colorado; two 
federal tort claims against VA; and the two claims under 
38 U.S.C.A. § 1151 which are presently under consideration.  

The Board believes that it has identified the veteran's 
contentions which are specific to his claims under 
38 U.S.C.A. § 1151.  It appears that the veteran is not 
disputing that he had foot problems of long standing before 
June 1991 which were not amenable to conservative treatment 
and thus required surgery.  In essence, he appears to contend 
that he has additional disability of both feet due to 
improper surgical technique (such as entering the foot from 
the bottom rather than the top) and improper post-surgical 
treatment (such as an ill-fitting cast).

In support of the veteran's claims he himself has provided 
testimony and argument to the effect that an etiological 
relationship exists between his currently claimed bilateral 
foot disabilities and VA surgery performed in 1991 and/or VA 
treatment provided subsequently.  However, it well-
established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, it has not been shown that the veteran possesses 
the requisite knowledge, skill, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In short, the veteran's own 
speculations as to medical matters are without any probative 
value.

In support of his claim, the veteran has also indicated that 
he was told by an orthopedic surgeon that the operation on 
his left foot should have been performed from the top and not 
the bottom of the foot.  The veteran also stated that the 
doctor commented that as for the right foot, operations to 
remove heel spurs were very common and there was no need to 
place a hard cast on the right foot and leg.  He indicated 
that statements to the same effect were made in February 1993 
by a nurse, who was an administrative officer for surgical 
services at the VAMC in Dallas, Texas.   

With respect to the purported opinion of the physician, 
according to the veteran's own April 1997 report he ran into 
this unnamed physician while he was employed as a night 
watchman in an office building.  According to the veteran, he 
came upon the physician when he was leaving his office one 
night, solicited an opinion as to his VA medical treatment, 
and the physician obliged with criticisms of VA's handling of 
his bilateral foot problem.  Setting aside the rather unusual 
circumstances in which the purported medical opinion was 
allegedly obtained, it is clear that it was not obtained 
during the course of any documented medical examination or 
treatment.  It is now well-established that a medical opinion 
which is based merely upon reliance on unsupported history 
furnished by a claimant has no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  See also Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).

The Board further notes in passing that an expert medical 
opinion of record indicates that proper procedure could 
involve entry from either the top or the bottom of the foot.

With respect to any purported statement allegedly made to the 
veteran by a R.N. administrative officer who worked for VA, 
setting aside the rather curious fact that this purported 
opinion against VA's interest was made by a VA employee 
during a time that the veteran had filed a tort claim against 
VA pertaining to the 1991 medical treatment, Reonal also 
applies.  In addition, there is no evidence that the R.N. had 
such medical expertise which would enable her to comment on 
surgical techniques and medical treatment modalities.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Additionally, with respect to the statements reportedly made 
to the veteran by both the doctor and the R.N. administrative 
officer, these statements addressed alleged fault on the part 
of VA  and are not pertinent to the matter of whether 
additional disability of either or both feet was sustained as 
a result of VA surgery or subsequent treatment.   

In summary, the evidence in favor of the veteran's claim 
consists solely of his own statements, including recitations 
of alleged conversations with others, in which he alleges 
improper treatment at the hands of VA.  For reasons stated 
above, these statements carry no weight of probative value.

(ii.)  Evidence against the claims

The clinical evidence in this case clearly reflects that pain 
was present in both feet for years prior to the surgery, and 
the veteran does not appear to contend otherwise.  Spurring 
of the right heel was shown, evidently exacerbated by a work-
related injury in May 1991, as was neurological 
symptomatology of the left foot, diagnosed as Morton's 
neuroma and plantar fasciitis of the left foot.  

Because the veteran's bilateral foot problems did not respond 
to conservative treatment, in June 1991 the veteran underwent 
surgery on both feet at the VAMC in Loma Linda, California in 
attempt to correct these problems.  The operative report 
indicated that there were no complications and that the 
veteran left the operating room in a satisfactory good 
condition.

Post-surgery VA medical records document various complaints 
of the veteran with respect to his feet.  In July 1991 the 
veteran complained of numbness of the toes on the right foot 
following the placement of the second cast.  In February 
1992, the veteran complained of pain on the plantar surface 
of the foot.  In March 1992, he complained of left foot pain 
and numbness of the right foot.  The veteran has continued to 
complain of bilateral foot problems.  

The Board observes that the post-surgery medical reports 
document little, if any, objectively demonstrated foot 
pathology.  X-ray films of the feet taken in March 1992 were 
negative.   A VA MRI of the feet performed in July 1992 was 
essentially negative. During VA examinations conducted in 
1992, 1995, and in 1998, no diagnosis of a left foot 
disability was made and only a possible diagnosis of tarsal 
tunnel syndrome of the right foot was made.  X-rays of the 
veteran's feet in August 1995 and in March 1998 were 
negative.  

Of particular interest is the report of the 1995 VA 
examination, during which no abnormal findings were 
identified except for some hypesthesia along the plantar 
surface of the right foot.  Impressions of postoperative 
status for calcaneal spur of the right heel and postoperative 
status for Morton's neuroma of the left foot were made.  
That, is the examiner identified the foot problems which pre-
existed the 1991 surgery, as well as the surgery itself, but 
identified no additional disability.  Significantly, the 
examiner opined that the veteran's symptoms represented 
symptom magnification.  

In essence, there is no currently diagnosed physical 
disability of the left foot.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  In this case, 
there are subjective complaints of numbness and pain of the 
veteran's left foot without any evidence of underlying 
pathology, despite extensive physical examinations and 
diagnostic studies.  In sum, there is no competent medical 
evidence of current existence of any clinical disability 
manifested primarily by numbness and pain.

In addition, the veteran's reported symptoms of pain and 
numbness in the left foot are precisely the same as the 
symptoms which existed prior to the 1991 surgery, and there 
is no indication of aggravation of such symptoms by the 
evidence.  Inasmuch as pain and numbness are the very same 
symptoms which the veteran complained of in the left foot 
prior to the 1991 surgery, there is no evidence of additional 
disability subsequent to or as a result of that surgery or 
subsequent VA treatment.  The veteran's claim as to the left 
foot is accordingly denied on the basis of lack of a showing 
of additional disability.  

With respect to the right foot, the evidence reflects that 
prior to right foot surgery, the veteran experienced pain and 
right heel problems which resolved after the surgery, but 
that new symptomatology of the right foot, manifested by 
numbness, was complained of following the surgery.  As noted 
above, in 1995, this was attributed by an examining physician 
to psychiatric problems.  

A diagnosis of possible tarsal tunnel syndrome of the right 
foot was made in March 1998.  However, the veteran refused an 
EMG which had been scheduled by the examiner in order to 
determine whether tarsal tunnel syndrome in fact existed.  In 
light of the veteran's failure to cooperate with VA, the 
Board will evaluate the evidence which is currently of 
record.  See 38 C.F.R. § 3.655 (2000).  There is currently no 
diagnosis of tarsal tunnel syndrome, much less any medical 
evidence linking such with the 1991 VA medical treatment. 
In addition, and most significantly in the Board's opinion, 
medical opinions addressing the relationship between the 1991 
surgery and the symptoms of both feet manifested after the 
1991 surgery are of record.  Following an August 1995 VA 
examination, the examiner opined that the veteran's bilateral 
foot pain was not related to surgery on the right or left 
foot.  In March 1998, following a physical examination of the 
veteran and a review of his medical records, a VA examiner 
concluded that VA treatment did not result in additional 
disability to the right foot from casting nor to the left 
forefoot from the neuroma surgery.  

In sum, with respect to the veteran's specific arguments that 
his current right foot problems resulted from an improperly 
placed cast and that his left foot problems were caused by 
improperly performed surgery, the medical opinions of record 
provide no support for those arguments and indeed come to 
contrary conclusions.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional disability of either the right or left foot was 
sustained as a result of surgery of the feet performed by VA 
in 1991 or as a result of subsequent VA treatment, to include 
placement of casts on the right foot during that year.  
Accordingly, both claims of entitlement to VA benefits are 
denied.

As a final comment, as noted in the introduction the veteran 
appears to be claiming that he has a psychiatric disability 
which is the result of the aforementioned VA medical 
treatment.  That issue has not been developed for appellate 
purposes.  The Board intimates no conclusion concerning the 
ultimate outcome of any appeal bases on that claim.







CONTINUED ON NEXT PAGE



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability claimed as due to right foot 
surgery and medical treatment performed at a VA medical 
facility in 1991 is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability claimed as due to left foot 
surgery and medical treatment performed at a VA medical 
facility in 1991 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

